United States Court of Appeals
                     For the First Circuit


No. 14-1316

                 FRANCISCO ABRIL-RIVERA, ET AL.,

                     Plaintiffs, Appellants,

                               and

                    MADELINE AGUAYO, ET AL.,

                           Plaintiffs,

                               v.

 JEH JOHNSON, Secretary of the Department of Homeland Security;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY; FEDERAL EMERGENCY
                       MANAGEMENT AGENCY,

                     Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.



     Adriana G. Sánchez-Parés, with whom Álvaro R. Calderón, Jr.,
Francisco J. Ortiz-García, and Álvaro R. Calderón, Jr. L.L.P. Law
Office were on brief, for appellants.
     Adam C. Jed, Appellate Staff Attorney, with whom Joyce R.
Branda, Acting Assistant Attorney General, Rosa E. Rodriguez-
Velez, United States Attorney, and Marleigh D. Dover, Appellate
Staff Attorney, were on brief, for appellees.


                       November 17, 2015
            LYNCH, Circuit Judge.          The Federal Emergency Management

Agency (FEMA) is an agency within the Department of Homeland

Security (DHS) tasked with assisting "State and local governments

in carrying out their responsibilities to alleviate the suffering

and damage that result from major disasters and emergencies by,"

among other things, "[p]roviding Federal assistance programs for

public and private losses and needs sustained in disasters."                   44

C.F.R. § 206.3; see also 42 U.S.C. § 5174(a)(1); Exec. Order No.

12673, 54 Fed. Reg. 12,571 (Mar. 23, 1989).                  Pursuant to this

mission,    FEMA    has   established      call   centers,   which      primarily

receive calls from those affected by disasters, and National

Processing Service Centers (NPSCs), which both receive calls and

process claims.

            Plaintiffs were employees of the now-closed Puerto Rico

NPSC (PR-NPSC) run by FEMA.             They filed this Title VII lawsuit

alleging that FEMA's actions in implementing a rotational staffing

plan   at   the    PR-NPSC   and   in    eventually     closing   the   facility

discriminated against them on the basis of their Puerto Rican

national origin and constituted unlawful retaliation for protected

conduct.      The     district     court    granted     summary   judgment     to

defendants,        finding       that      defendants      had     legitimate,

nondiscriminatory reasons for their actions and, with respect to

the rotational staffing plan retaliation claim, that plaintiffs




                                        - 3 -
had not shown a causal link between their protected conduct and

the purported retaliation.

           We affirm the dismissal of the case.                We hold that

plaintiffs' disparate impact claims fail because the challenged

actions were job-related and consistent with business necessity,

and   plaintiffs   have    not   shown   that   there   were   alternatives

available to FEMA that would have had less disparate impact and

served FEMA's legitimate needs.            Both retaliation claims fail

because plaintiffs have not shown that the allegedly adverse

employment actions were causally related to any protected conduct.

                             I.    Background

           We recite the facts in the light most favorable to

plaintiffs.   See Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10,

13 (1st Cir. 2014).       In 1995, FEMA established a "temporary call

center" in San Juan, Puerto Rico to address calls from Spanish-

speaking victims of Hurricane Marilyn. The call center was located

in a vacant manufacturing plant in Puerto Rico under a disaster

lease and was originally designed to be only a temporary facility.

Because the center "was never intended . . . to serve as a long-

term NPSC operation," it "did not have many of the amenities that

the agency would normally seek when establishing a long-term, fixed

site facility."

           In 1998, the center began processing claims as well as

receiving calls, and in 2003 it became the fourth full-fledged


                                   - 4 -
NPSC (the three others are in Maryland, Texas, and Virginia).                 The

PR-NPSC was the only fully bilingual NPSC.             FEMA made some limited

improvements to the Puerto Rico facility when it became a NPSC,

but it still lacked the "state of the art furniture and equipment"

found in the other NPSCs.

             In 2006, several groups of PR-NPSC employees complained

to management that they were being paid less than their mainland

counterparts.       When no resolution was reached in their cases,

plaintiffs    filed      with   the   Equal    Employment     Opportunity   (EEO)

Office an informal complaint of discrimination in October 2006 and

a formal complaint of discrimination in April 2007.                In May 2007,

an employee filed with the EEO a class complaint on behalf of one

group of employees.        The class complaint was dismissed in 2008.1

             In   June    2007,   FEMA's      Occupational,    Safety   &   Health

Office conducted a Management Evaluation and Technical Assistance

Review (METAR) of the PR-NPSC facility.2                 The METAR disclosed


     1    Plaintiffs state that the FEMA administrative judge
overseeing the class complaint ordered certain plaintiffs "to
individually re-file their [pay] claims, which they did later on."
However, plaintiffs point to no evidence that the plaintiffs did
in fact re-file any claims after May 2007.
     2    29 C.F.R. § 1960.25(c) requires annual inspections of
federal workplaces "to ensure the identification and abatement of
hazardous conditions." The PR-NPSC had not been inspected on an
annual basis between 2003 and 2007, and the record contains no
explanation for this failure. There is no claim, however, that
the other NPSCs have not been similarly inspected. Indeed, the
Maryland NPSC was inspected in May 2008, the Virginia NPSC in June
2008, and the Texas NPSC in April 2009.



                                       - 5 -
several "serious deficiencies," including, for example, a lack of

exit signs at several locations in the facility and the absence of

"[i]nitial    safety   orientation   training."    Several   of   the

deficiencies were rated as "[s]ignificant risk[s] to health and

safety" for which "abatement measures should be initiated within

30 days."    The management of the Puerto Rico center responded with

a memorandum acknowledging receipt of the report and explaining

the steps that the PR-NPSC had taken and would take to begin to

rectify the deficiencies.      By May 2008, management represented

that it had addressed the major issues identified on the METAR

save one: the construction of an egress route around the building.3

Management was still concerned about the physical facility and

particularly fire hazards.

            PR-NPSC management arranged for a more specific Fire

Protection and Life Safety Code review of the facility in May 2008.

This review was arranged to address fire safety issues identified

in the 2007 METAR in advance of the expiration of the facility's

lease in September 2008.     That inspector found several problems

and produced an extensive "List of Safety & Health Items to be


     3    PR-NPSC management contacted the center's landlord
regarding construction of an egress route around the facility, but
the landlord responded that the building met "the minimum
requirements under the [Americans With Disabilities Act] and [the
landlord was] therefore not required to make these improvements."
PR-NPSC management stated in its response to the METAR that they
would "request authorization and funds for this project, since it
continue[d] to pose a safety issue."


                                - 6 -
Completed for Facility to Become Fully Acceptable."           To name just

a few examples, the building did not have an automatic fire

sprinkler, working fire alarms, or a sufficient number of exits.

The inspector also noted that the roof of the facility could not

withstand a Category 3 storm.

             On May 16, 2008, Kathy Fields, the Branch Chief for NPSC

Operations, notified the employees of the PR-NPSC that, "[b]ecause

the safety and security of our employees is our top priority, it

is necessary to suspend operations at the PR NPSC until the

identified fire and life safety deficiencies are corrected."           FEMA

placed its employees on administrative leave and continued paying

them until July 18, 2008.      The facility was not occupied from May

16, 2008, to mid-July 2008.       It later resumed operations, with a

limited staff.

             In light of these ongoing concerns, FEMA "determined

that   the    cost   of   repairing    and/or    relocating   the   facility

necessitated a critical review."              Fields began considering the

option of closing the PR-NPSC upon expiration of the lease.              As

explained in a May 19, 2008, e-mail:

                    [Fields'] main rationale for closure is
             that the Agency no longer requires the large
             Spanish-language capacity it is carrying at
             the NPSC's.     Also, the overall need for
             personnel   at   the  NPSC's   has   lessened.
             Further, to the extent Spanish-language NPSC
             employees are needed, this can probably be
             accommodated at the other NPSC's in Texas,
             Maryland and Virginia. Lastly, the lease for


                                      - 7 -
          the Puerto Rico NPSC is about to expire -- so
          that's why she's thinking through these issues
          now. . . .
                 The last big Puerto Rico disaster
          requiring a large capacity of Spanish-language
          employees in the NPSC's was Hurricane Georges
          in 1998.
                 Since that time the need for Spanish-
          language personnel at the NPSC's has been
          steadily declining. Essentially, the Agency
          has been carrying a large Spanish-language
          capacity at the NPSC's for some time at a level
          that's greater than needed.

          Fields circulated a report outlining her recommendations

and her reasoning to several senior FEMA officials on May 23, 2008,

as to short-term and longer-term options.4    The report explained

that the immediate repairs necessary to temporarily reoccupy the

building until the end of the lease would cost $75,000, while the

longer-term repairs necessary to permanently reoccupy the building

would cost $525,000.   These estimates did not include the cost of

a new roof, which the report noted was also needed.

          However, the lease on the facility would expire at the

end of September 2008, unless temporarily extended.      As it was,

FEMA occupied the facility until February 2009.     A new facility

would have cost FEMA nearly $9 million up front and would have had

an annual operating cost of approximately $19 million.      The report

concluded that, because the remainder of the NPSC system had the




     4    The final decision on whether to close the center rested
with the DHS Secretary, but it was the responsibility of senior
FEMA officials to brief the Secretary on the issue.


                               - 8 -
capacity     to   absorb   the       PR-NPSC's    workload,    these    potential

expenses were not justified, and it was preferable to simply let

the facility's lease expire and not build a new facility.                       The

report also included a list of options for addressing the PR-

NPSC's deficiencies that had been considered and rejected.

             David Garratt, FEMA's Deputy Assistant Administrator,

the principal recipient of the report, responded to Fields that he

"agree[d] with the recommendation and supporting logic." He stated

that he would forward the report to FEMA's Deputy Administrator.

             On July 15, 2008, Fields sent a memorandum to all PR-

NPSC employees explaining that, based on FEMA's review of the

inspection results, FEMA had decided in the short term "to continue

making repairs to the facility and," while that was done, "to

resume   operations     with     a    reduced    staff   sufficient     to   ensure

readiness    in   the   event        disaster    activity    warrants   increased

staffing levels."       The memorandum announced a new staffing plan,

which involved having approximately 15-20 employees (out of a total

of around 300) work at a time, on a rotational basis.                         This

rotational    staffing     plan,      Fields    explained,    was   "expected   to

continue through the end of calendar year 2008; a decision on the

longer-term future of the PR-NPSC ha[d] not yet been made."                   FEMA

placed PR-NPSC employees who were not working on "non-duty, non-

pay status effective July 19, 2008," but volunteered to "make every




                                        - 9 -
effort to assist" employees who wished to transfer to one of the

other NPSCs.5

             FEMA completed "[c]ritical repairs" to keep the PR-NPSC

open in October 2008, which allowed the center to operate at an

"expanded, but still limited capacity," "subject to continued

implementation of [certain] life safety measures."6        By this time,

the   FEMA    Administrator   had   decided   to   close   the   PR-NPSC

permanently, and so recommended to DHS.       The DHS Secretary agreed

on December 10, 2008, and the closure and the elimination of all

positions at the PR-NPSC were announced, including to PR-NPSC

employees, on December 30, 2008.      In an e-mail the next day, the

FEMA Administrator explained:

             [W]e carefully considered all available
             options before making the decision to close
             the Puerto Rico NPSC. It was determined that

      5   In the months following the implementation of the
rotational staffing plan, several PR-NPSC employees filed EEO
complaints   regarding   that  plan,   alleging   that  FEMA   was
discriminating against them on the basis of national origin.
Plaintiffs assert that these complaints were filed between July
2008 and December 2008, while defendants' brief refers only to
"August 2008 EEO complaints."    However, neither plaintiffs nor
defendants provide a record citation to support their claim about
the timing of the complaints. Based on the record, it is not clear
when the first complaints were filed, but an October 8, 2008, e-
mail from Kathy Fields demonstrates that over 300 complaints about
the rotational staffing plan had been filed by that date. The PR-
NPSC EEO specialist sent a list of questions regarding the
employees' complaints to the management of the PR-NPSC in October
2008.   The parties' briefs do not say whether any of these
complaints were resolved prior to the filing of this lawsuit.
     6    The record does not reflect the terms under which FEMA
continued to occupy the building after the expiration of the lease
in September 2008.


                                - 10 -
            this facility, originally established only to
            serve a temporary mission, no longer has an
            operational requirement. Additionally, and in
            view of the inadequacy of the existing
            facility, FEMA determined that it would not be
            a sound investment to repair or relocate the
            Puerto Rico NPSC to a new facility.

The Administrator reiterated Fields' statement that FEMA would

assist PR-NPSC employees in seeking another position within FEMA.

Some PR-NPSC employees did in fact transfer to a different NPSC

facility.

            Another memorandum from Fields to PR-NPSC employees,

dated December 30, 2008, explained the reasons for the facility's

closure in more detail.     First, NPSC call volume had decreased

since 2004 in light of the availability of Internet self-service

options.    Second, Spanish-language calls in particular had become

an almost negligible portion of the NPSC workload.    Third, the PR-

NPSC facility was "not suitable to serve as a long-term NPSC

operation" because it "was never outfitted with modern systems

furniture and the supporting electrical infrastructure and some of

the critical telecommunications equipment needed to support future

technology upgrades."     In sum, "[t]he estimated relocation and

annual operational expenses associated with a new facility [were]

not justified based on historical and anticipated NPSC workload."

                        II. Procedural History

            Plaintiffs filed this lawsuit in October 2009, alleging

that defendants engaged in discrimination on the basis of national


                                - 11 -
origin and retaliation in violation of Title VII.     The district

court granted summary judgment to defendants on all of plaintiffs'

claims, finding, essentially, that each of defendants' challenged

actions were undertaken for non-discriminatory, valid business

reasons and therefore were not unlawful under Title VII.

          On appeal, plaintiffs press only their disparate impact

and retaliation claims arising from two actions on the part of

defendants: (a) the implementation of the rotational staffing plan

during the fire-safety related work at the facility which reduced

the number of days of work for each employee, and (b) the closure

of the PR-NPSC.   We review the district court's grant of summary

judgment under Federal Rule of Civil Procedure 56 de novo, and

affirm "only if the record discloses no genuine issue as to any

material fact and the moving party is entitled to judgment as a

matter of law."   Old Republic Ins. Co. v. Stratford Ins. Co., 777
F.3d 74, 79 (1st Cir. 2015) (quoting Tropigas de P.R., Inc. v.

Certain Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st

Cir. 2011)) (internal quotation marks omitted).     We "read[] the

facts and draw[] all inferences in the light most favorable to the

plaintiffs."   Ramírez-Lluveras, 759 F.3d at 19.




                              - 12 -
                             III. Analysis

A.          Disparate Impact as to Rotational Staffing Plan and as
            to Closing

            "Title VII prohibits both intentional discrimination

(known as 'disparate treatment') as well as, in some cases,

practices that are not intended to discriminate but in fact have

a    disproportionately   adverse   effect   on   minorities   (known   as

'disparate impact')."      Ricci v. DeStefano, 557 U.S. 557, 577

(2009). As far as we can tell, plaintiffs have not provided record

evidence showing that they are actually of Puerto Rican ancestry

and origin, such as to meet the definition of members of a

protected minority group under Title VII.         See 29 C.F.R. § 1606.1

(defining "national origin discrimination" as including "denial of

equal employment opportunity because of an individual's, or his or

her ancestor's, place of origin; or because an individual has the

physical, cultural or linguistic characteristics of a national

origin group").     That the plaintiffs simply worked for FEMA in

Puerto Rico -- without evidence of their membership in a protected

class -- would not suffice for a national origin-based disparate

impact claim.   See Vitalis v. Sun Constructors, Inc., 481 F. App'x
718, 721 (3d Cir. 2012) (noting that "'locals' or 'local Virgin

Islanders'" did not constitute a protected group based on national

origin because "[n]o evidence demonstrated that all of the local

residents of St. Croix share a 'unique historical, political and/or



                                - 13 -
social circumstance[]'" (second alteration in original)).                  For

purposes of our analysis, however, we can assume without deciding

that plaintiffs have satisfied this threshold element, as their

claim fails on other grounds.             Cf. Candelario Ramos v. Baxter

Healthcare    Corp.    of   P.R.,   360 F.3d 53,   56   (1st   Cir.   2004)

(proceeding on this assumption).

             Plaintiffs      have     not     pursued       an     intentional

discrimination theory on appeal, and have expressly disavowed it.

Their claim is that the discrimination was against the Puerto Rican

facility in which they worked, which caused a disparate impact on

the basis of national origin.

             A plaintiff proceeding under a disparate impact theory

"establishes a prima facie violation by showing that an employer

uses 'a particular employment practice that causes a disparate

impact on the basis of race, color, religion, sex, or national

origin.'"     Ricci, 557 U.S. at 578 (quoting 42 U.S.C. § 2000e-

2(k)(1)(A)(i)).       If the plaintiff makes out a prima facie case,

the employer "may defend against liability by demonstrating that

the practice is 'job related for the position in question and

consistent with business necessity.'"             Id. (quoting 42 U.S.C.

§ 2000e-2(k)(1)(A)(i)).       And if the employer makes that showing,

the plaintiff may rebut it by demonstrating "that the employer

refuses to adopt an available alternative employment practice that




                                    - 14 -
has less disparate impact and serves the employer's legitimate

needs."   Id. (citing 42 U.S.C. §§ 2000e-2(k)(1)(A)(ii) and (C)).7

           We reject the disparate impact claim because, regardless

of whether plaintiffs have made out a prima facie case of impact,

defendants have presented legitimate business justifications for

their actions, and there is no contrary evidence.8      The recent

Supreme Court decision in Texas Department of Housing & Community

Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507

(2015), establishes this is so.   There, the Court emphasized that

"disparate-impact liability must be limited so employers and other

regulated entities are able to make the practical business choices


     7    The district court held that plaintiffs had successfully
made a prima facie case of disparate impact discrimination with
respect to both the rotational staffing plan and the closing of
the PR-NPSC facility, but that defendants' actions were consistent
with business necessity and that plaintiffs had not presented
viable less discriminatory alternatives.
     8    Plaintiffs' opening brief refers to a third allegedly
discriminatory employment practice -- the fact that there were no
full-time positions at the PR-NPSC. But the brief mentions this
only in passing, under a heading entitled "PR-NPSC Closure," and
that is not enough to preserve the argument. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived."). Moreover, at oral argument,
the court asked plaintiffs' counsel to specifically enumerate the
challenged employment practices, and she listed only the
implementation of the rotational staffing plan and the closing of
the PR-NPSC, thus confirming that the plaintiffs are not pursuing
an argument based on full-time positions on appeal. In any event,
such an argument would fail because, as the district court found,
plaintiffs presented no record evidence of any deleterious
consequences they suffered as a result of their employment
classification.



                              - 15 -
and profit-related decisions that sustain a vibrant and dynamic

free-enterprise system."        Id. at 2518.    It must also be limited as

applied to government entities so as to avoid "inject[ing] racial

considerations into every [agency] decision."               See id. at 2524.

"Governmental       or   private   policies    are    not   contrary     to    the

disparate-impact         requirement   unless     they      are     'artificial,

arbitrary, and unnecessary barriers.'"               Id. (quoting Griggs v.

Duke Power Co., 401 U.S. 424, 431 (1971)).

             Accordingly, "before rejecting a business justification

. . . a court must determine that a plaintiff has shown that there

is 'an available alternative . . . practice that has less disparate

impact and serves the [entity's] legitimate needs.'"                Id. at 2518

(second and third alteration in original) (quoting Ricci, 557 U.S.

at   578).     If    employers'    business    "judgments     are    subject    to

challenge without adequate safeguards, then there is a danger that

potential defendants may adopt racial quotas -- a circumstance

that . . . raises serious constitutional concerns."                 Id. at 2523;

see also id. ("Without adequate safeguards at the prima facie

stage, disparate-impact liability might cause race to be used and

considered in a pervasive way and 'would almost inexorably lead'

governmental or private entities to use 'numerical quotas,' and

serious constitutional questions then could arise." (quoting Wards

Cove Packing Co. v. Atonio, 490 U.S. 642, 653 (1989))).               "[P]rompt

resolution of these cases is important."             Id.


                                    - 16 -
               With regard to the rotational staffing plan, we agree

with the district court that "the rotational staffing plan served

FEMA's    legitimate         needs    of    maintaining       as   many   employees    as

possible       to   assist    in     the    event    of   a   disaster"    while   still

maintaining a safe working environment.                       Plaintiffs contend that

the FEMA employees could have continued working in the center while

the safety issues were addressed, but their disagreement does not

create a triable issue that FEMA's position resulted from Puerto

Rican national origin discrimination.                      "[G]overnmental entities

. . . must not be prevented from achieving legitimate objectives,

such as ensuring compliance with health and safety codes."                         Id. at

2524.     The record is clear that the 2008 inspection revealed

serious safety concerns, and FEMA's decision to reduce staffing

levels while addressing those concerns and evaluating the future

of the PR-NPSC was reasonable.                Even plaintiffs' counsel conceded

that these concerns should not have been ignored.                         Indeed, once

FEMA became aware of the problems at the PR-NPSC, it had no choice

but to address them; FEMA would have been subject to an entirely

different sort of legal liability had it failed to do so.                             And

Title VII did not require FEMA to re-staff the center the minute

that     the    majority       of     the    safety       concerns    were   resolved,

particularly given that defendants had begun contemplating the

closing of the center by that time.




                                            - 17 -
           Regarding the closing of the center, the undisputed

facts show numerous business justifications for the conclusion

that the PR-NPSC should not have remained open.            For example,

(1) remedying the deficiencies identified in the 2008 inspection

would have been very expensive; (2) establishing and operating a

new facility in Puerto Rico would have been even more expensive;

(3) even though the PR-NPSC employees took Spanish- and English-

language   calls,   the   Puerto   Rico   facility   was    established

specifically for bilingual services, and by 2008, the volume of

Spanish-language calls had decreased; and (4) the existing NPSC

system could absorb the workload if the PR-NPSC closed.              As

defendants correctly note, FEMA had ample basis to close a facility

"which still had ongoing safety issues, was in poor condition, and

lacking critical modern infrastructure, and which was no longer

needed, given declining claims processing needs[,] rather than to

pay approximately $9 million to move to a new facility or to renew

the lease and renovate the facility," which was "never designed

for long-term FEMA use."

           The report also noted that the lease on the PR-NPSC

facility was set to expire in September 2008, which might be before

repairs were completed.    Even if, as plaintiffs contend, a lease

renewal period had never prompted a facility inspection before,

the fact remains that the expiration of a lease is an eminently




                               - 18 -
reasonable point at which to assess options for the future of a

facility.

            Plaintiffs,   noting    that    the   PR-NPSC   employees   were

required to be "fully bilingual," unlike their counterparts at

other centers, suggest that defendants could have responded to the

excess capacity in the NPSC system by "releas[ing] employees

nationwide based on their performance."             But such a course of

action would not have addressed FEMA's concerns about the costs

associated with maintaining the PR-NPSC facility.           Those concerns

are no less legitimate simply because the PR-NPSC was the "lowest

cost of all the Centers in the nation"; FEMA still stood to realize

a substantial cost savings by closing the PR-NPSC.9            Again, this

does not create a triable issue of national origin discrimination.


     9    Plaintiffs list several "facts" which they contend "are
sufficient to establish a pattern which creates a controversy of
material facts and rebuts FEMA's proffered reasons, which were but
a pretext for discrimination." The dissent similarly focuses on
the question of whether FEMA harbored a discriminatory intent and
offered pretextual justifications for its actions.      Plaintiffs'
and the dissent's focus on "pretext" and on "FEMA's intent or
motive" is misguided. The proper inquiries in the disparate impact
analysis are whether the challenged actions were job-related and
consistent with business necessity, and, if so, whether the
employer has refused to adopt an alternative employment practice
that has less disparate impact and serves the employer's legitimate
needs. Questions regarding "intent or motive" come into play in
a disparate treatment analysis, not a disparate impact analysis.
See Ricci, 557 U.S. at 577-78; Hicks v. Johnson, 755 F.3d 738, 744
(1st Cir. 2014).
          In any event, we consider the facts identified by
plaintiffs below, in our analysis of the retaliation claim, and
find that they do not give rise to an inference of retaliatory or
otherwise improper motive on the part of FEMA.


                                   - 19 -
B.          Retaliation as to Rotational Staffing Plan and as to
            Closing

            Title VII also makes it unlawful "'for employers to

retaliate    against        persons      who    complain     about   unlawfully

discriminatory employment practices.'"               Ahern v. Shinseki, 629
F.3d 49, 55 (1st Cir. 2010) (quoting Noviello v. City of Boston,

398 F.3d 76, 88 (1st Cir. 2005)).              To make out a prima facie case

of retaliation, a plaintiff must make a three-part showing: "(1)

she engaged in protected activity under Title VII, (2) she suffered

an adverse employment action, and (3) the adverse employment action

was causally connected to the protected activity." Gerald v. Univ.

of P.R., 707 F.3d 7, 24 (1st Cir. 2013).             A "retaliation claim may

be viable even if the underlying discrimination claim is not,"

because "the employment activity or practice that [the plaintiff]

opposed   need   not   be    a   Title    VII    violation   so   long   as   [the

plaintiff] had a reasonable belief that it was, and he communicated

that belief to his employer in good faith."                See Benoit v. Tech.

Mfg. Corp., 331 F.3d 166, 174-75 (1st Cir. 2003).                    "Title VII

retaliation claims require proof that the desire to retaliate was

the but-for cause of the challenged employment action."                  Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528 (2013).10


     10   Once the plaintiff makes a prima facie case, "the burden
swings to the defendant 'to articulate a legitimate, non-
retaliatory reason for its employment decision.'"     Gerald, 707
F.3d at 24 (quoting Collazo v. Bristol-Myers Squibb Mfg., Inc.,
617 F.3d 39, 46 (1st Cir. 2010)). "If a defendant can do this


                                      - 20 -
              We hold that plaintiffs have failed to make the requisite

showing      that   the    purported     adverse   employment     activity      was

causally connected to any protected activity, much less that

protected activity was a "but for" cause of the rotational staffing

plan or the closing of the PR-NPSC.

              Plaintiffs identify two instances of protected activity

which they say led to retaliation in the form of the decision to

rotate employees while the center was under repair during the end

of the lease period in the summer of 2008 and the decision to close

the center in late 2008.           The instances are (1) the EEO complaints

filed from October 2006 to May 2007 claiming that PR-NPSC employees

were underpaid relative to their mainland counterparts, and (2)

the    EEO    complaints      filed     in    response     to   the   July      2008

implementation of the rotational staffing system.

              The first set of complaints is far too temporally remote

from the challenged actions to support an inference of causality.

"The   cases     that     accept    mere     temporal    proximity    between    an

employer's     knowledge     of    a   protected   activity     and   an   adverse

employment action as sufficient evidence of causality to establish

a prima facie case uniformly hold that the temporal proximity must

be 'very close.'"         Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,




then the burden travels once more to the plaintiff to show that
the reason is pretext and that retaliatory animus was the real
motivating factor." Id.


                                       - 21 -
273-74 (2001) (quoting O'Neal v. Ferguson Constr. Co., 237 F.3d
1248, 1253 (10th Cir. 2001)) (noting that periods of three and

four months have been held insufficient).             In Breeden, the Court

held that "[a]ction taken . . . 20 months later suggests, by

itself, no causality at all."        Id. at 274.       Here, over 14 months

elapsed between the last EEO complaint regarding pay and the

implementation of the rotational staffing system during repairs.

That is too long to support an inference that the complaints led

to   a   decision   to   reduce   staffing   during    fire-safety   related

repairs. See Shinseki, 629 F.3d at 58 ("Without some corroborating

evidence suggestive of causation . . . a gap of several months

cannot alone ground an inference of a causal connection between a

complaint and an allegedly retaliatory action."); Morón-Barradas

v. Dep't of Educ. of Commonwealth of P.R., 488 F.3d 472, 481 (1st

Cir. 2007) ("[M]ore than eight months . . . is . . . insufficient

to establish temporal proximity.").

            Plaintiffs argue that the "chain of events" comprising

their protected activity did not end until April 2008, when "[t]he

Office of Equal Rights received the [February 2008] EEOC decision"

dismissing plaintiffs' class complaint and ordering them to file

individual complaints.      Plaintiffs are wrong.       Dismissal of an EEO

complaint cannot be construed as protected activity on the part of

the plaintiffs, and plaintiffs have presented no evidence that




                                   - 22 -
they   actually     filed   individual     complaints         after   the   judge's

decision, or that defendants anticipated they would.

           Plaintiffs       suggest    that    there     is    more   evidence   of

causation than mere temporal proximity here because defendants'

"actions . . . were . . . a deviation from the procedures followed

within   the   PR    NPSC     and   NPSC   system      for    over    ten   years."

Specifically, they assert that FEMA had never before conducted

inspections of the PR-NPSC, that the conditions identified in the

2007 METAR had existed in the facility since its initial opening

in 1995 but FEMA had ignored the problems, that the conditions

were in fact not life-threatening, and that the 2008 fire report

did not actually recommend limited occupancy or closure.

           We are not persuaded.           Plaintiffs point to no evidence

to support their suggestion that the 2007 inspection was itself a

mere pretext to eventually close the center.                  The record in fact

suggests that FEMA management was not aware of the safety issues

until they were identified in the 2007 METAR, whereupon the

management began taking steps to rectify the problems.                  The record

also discloses a completely benign and logical reason for the 2008

inspection: FEMA management was concerned about the safety issues

identified in the 2007 METAR.

           Plaintiffs       cite    Harrington      v.   Aggregate      Industries

Northeast Region, Inc., 668 F.3d 25 (1st Cir. 2012), where we noted

that   "deviations     from    standard       procedures,      the    sequence   of


                                      - 23 -
occurrences leading up to a challenged decision, and close temporal

proximity between relevant events" can "give rise to an inference

of pretext." Id. at 33. But Harrington is easily distinguishable,

and plaintiffs make no effort to explain why it should apply here.

In finding that the plaintiff in Harrington, a whistleblower who

was   fired    after   he   refused    to   take   a   drug   test,   had    shown

causation, we relied on evidence of very "close temporal proximity"

(72 hours), deviations from the employer's drug testing protocol,

inconsistences in the employer's accounts of the reasons for the

drug test, and the "[c]oincidence[]" that the employee was singled

out for a purportedly random drug test on his first day permanently

back at work after his whistleblowing activities came to light.

Id. at 32-34.     Even there, we said the case was "close."                 Id. at

34.   Here, in contrast, plaintiffs cannot show temporal proximity,

and the record discloses no shifting explanations for deviations

from protocol or improbable "coincidences" giving rise to an

inference of pretext.

              The first set of complaints identified by plaintiffs

occurred too early to ground a retaliation claim.               The second set

occurred too late and cannot be causally related.              The decision to

close the PR-NPSC was set in motion by recommendations in May 2008,

at least two months before the implementation of the rotational

staffing system, the subject of the second set of complaints.                   As

the Supreme Court has explained, employers' "proceeding along


                                      - 24 -
lines   previously     contemplated,   though    not   yet   definitively

determined, is no evidence whatever of causality."           Breeden, 532
U.S. at 272; accord Muñoz v. Sociedad Española de Auxilio Mutuo y

Beneficiencia de P.R., 671 F.3d 49, 56 (1st Cir. 2012).                  In

Breeden, the Court held that it could not infer that the plaintiff

had been transferred in retaliation for filing a Title VII lawsuit

when the plaintiff's employer had stated that she was considering

transferring the plaintiff before the employer knew about the

lawsuit. 532 U.S. at 271-72.         Here, without more evidence of

causality (and plaintiffs have pointed to none), there can be no

rational   inference    that   the   closure    of   the   PR-NPSC,   first

contemplated in May 2008, took place in retaliation for complaints

filed in the wake of the July 2008 implementation of the rotational

staffing plan.

           Plaintiffs suggest that we can infer a retaliatory or

otherwise improper motive on the part of defendants because of a

number of circumstances:       (1) "[w]henever in the past there had

been a reduction in the workload, FEMA would release employees

nationwide based on their performance," rather than closing an

entire center; (2) even though FEMA cited budgetary concerns as a

reason for closing the PR-NPSC, it was actually the cheapest NPSC

to operate; (3) even though FEMA claimed that PR-NPSC was no longer

needed because of a decrease in Spanish-language calls, the center

also handled English-language calls; (4) FEMA did not comply with


                                 - 25 -
its own documented lease renewal policy with respect to the PR-

NPSC, even though it did so for all other NPSC lease renewals; and

(5) FEMA opened a new call center in Pasadena, California in 2012.11

             These arguments add nothing to plaintiffs' case.          Given

the safety concerns at the PR-NPSC facility (the existence of which

plaintiffs    have   conceded12),    the     impending   expiration   of   the

facility's lease, and the $9 million cost of establishing a new

Puerto Rico facility, it is not surprising that FEMA decided to

close the PR-NPSC in the face of reduced staffing needs.13             While

PR-NPSC employees were fully bilingual and could handle both

Spanish- and English-language calls, it is undisputed that the

Puerto Rico facility was originally established specifically for


     11   At oral argument, plaintiffs' counsel argued that,
rather than closing the PR-NPSC, FEMA should have relocated it, as
it did the Virginia NPSC. This argument is mentioned in only the
most cursory fashion in plaintiffs' brief and is therefore waived.
See Davidson v. Howe, 749 F.3d 21, 27 n.7 (1st Cir 2014); Zannino,
895 F.2d at 17. In any event, it is not persuasive for the same
reasons that the arguments regarding the other proffered evidence
are not.
     12   Plaintiffs' counsel conceded at oral argument that the
May 2008 inspection disclosed safety issues that "shouldn't have
been ignored," but maintained that the issues should have been
addressed earlier.
     13   The FEMA handbook, which plaintiffs cite for their
contention that FEMA has a policy of uniform layoffs when staffing
needs decrease, says no such thing.      It simply says that when
employees are released based on fluctuating staffing needs, FEMA
will consider "one or more" of the following factors:
"Performance," "Job Function," "Work Schedule Availability," "Most
Recent Hire Date," and "Production Levels." There is no indication
that FEMA has a hard-and-fast rule that any necessary layoffs would
be evenly distributed among the NPSCs.



                                    - 26 -
bilingual services, the need for which had sharply diminished by

2008.14   While FEMA could have made different business decisions,

as we have said before, "[i]n the absence of proof sufficient to

create a jury issue regarding retaliation, courts should not use

cases involving unsupported reprisal claims to police the wisdom,

fairness,   or    even   the    rationality    of   an   employer's    business

judgments."       Mesnick v. Gen. Elec. Co., 950 F.2d 816, 829 (1st

Cir. 1991).

            In short, we cannot conclude on this record that the

rotational staffing plan or the closing of the PR-NPSC was causally

related to any of plaintiffs' protected activity.                   Plaintiffs'

retaliation claims fail, as well.

            The    premise     of   this   entire   lawsuit   was    erroneous.

Plaintiffs cannot force a government agency to keep open an unsafe

facility which would have cost excessive sums to repair when there

are alternate means by which the agency can accomplish its goals.

"[G]overnmental entities . . . must not be prevented from achieving

legitimate objectives."         Tex. Dep't of Hous., 135 S. Ct. at 2524.




     14   We also note that the California facility that
plaintiffs refer to was not a NPSC, and, in any event, it opened
over three years after the closing of the PR-NPSC.       That FEMA
opened a different type of facility in California three years after
closing a NPSC in Puerto Rico that had serious fire safety issues
does not raise any inference of an improper motive on FEMA's part
in closing the PR-NPSC.


                                     - 27 -
What the Supreme Court said in Texas Department of Housing of the

Fair Housing Act is equally true of Title VII:

          Disparate-impact    liability   mandates   the
          'removal   of   artificial,   arbitrary,   and
          unnecessary barriers,' not the displacement of
          valid governmental policies. The [statute] is
          not an instrument to force [agencies] to
          reorder their priorities.         Rather, the
          [statute] aims to ensure that those priorities
          can be achieved without arbitrarily creating
          discriminatory effects . . . .

Id. at 2522 (quoting Griggs, 401 U.S. at 431).

                         IV. Conclusion

          We affirm the judgment of the district court.



                 - Dissenting Opinion Follows -




                             - 28 -
            TORRUELLA, Circuit Judge, dissenting.    I am once more

compelled        to   dissent15      because   Plaintiffs-Appellants

("Plaintiffs") have raised genuine issues of material fact that

require a trial before a fact finder.

                            I.    Background

            A.   The Discrimination Claims

            As the majority opinion recounts, the facts of this case

go back to 1995 when, in response to Hurricane Marilyn's effects

on Puerto Rico and the U.S. Virgin Islands, the Federal Emergency

Management Agency ("FEMA" or "Defendants") opened the Puerto Rico

National Processing Service Center ("PR Center"), which started

originally as a tele-registration center, or call center.

            The scope of FEMA's operations in the PR Center evolved

over the following decade to the point that it became one of its

four national claims-processing centers in the United States,

carrying out the same duties that the other FEMA centers performed

on the mainland, with the additional benefit that -- its personnel

being bilingual -- it was able to handle calls and process claims

from both English and Spanish speakers. Contrary to the majority's




15  The majority withdrew its original opinion, Abril-Rivera v.
Johnson, 795 F.3d 245 (1st Cir. 2015) (withdrawn), in response to
the original dissenting opinion objecting to its unusual and
unjustified motu proprio raising of the so-called safe harbor
defense, see 42 U.S.C. 2000e-2(h), since excised, and as a tactic
for avoiding an en banc rehearing. See 14-1316, Abril-Rivera v.
Johnson, November 17, 2015, order withdrawing opinion.


                                  - 29 -
assertion, it is undisputed by both Plaintiffs and Defendants that

Plaintiffs are all of Puerto Rican national origin and comprise

approximately ninety-eight percent of the PR Center's workforce.

            As the majority describes, when the PR Center employees

realized    they     had   been   under-compensated     for    the   same   work

performed by their counterparts in other FEMA centers across the

United States, some employees complained to management about this

situation and eventually filed complaints for equal pay before the

Agency's Equal Employment Opportunity Office ("EEOO"), alleging

that   by   paying    them   less,   FEMA     engaged   in   disparate   impact

discrimination on the basis of their national origin. FEMA settled

some of these claims in 2006.          Later, another group of employees

also filed formal discrimination complaints before the EEOO and

requested certification as a class action.

            What is striking about this second round of complaints

is the curious chain of events that began only two months after

these filings.       In June 2007, the agency's Occupational, Safety &

Health Office performed an uncommon inspection of the PR Center's

premises.    For the first time in twelve years it carried out a

Management Evaluation and Technical Assistance Review ("METAR").

While multiple building deficiencies and safety needs were found

in this 2007 METAR, by the time FEMA performed a follow-up building

review in May 2008, most of the deficiencies had been properly

addressed and corrected.          In the meantime, FEMA's Puerto Rican


                                     - 30 -
employees continued their battle for equal pay.                The second round

of discrimination complaints that had been filed shortly before

the 2007 METAR were dismissed in February 2008, following a denial

of class certification.           Instead, the FEMA administrative judge

ordered the complainants to re-file their claims individually,

which Plaintiffs contend that they did.

            B.     Procedural History

            In essence, Plaintiffs' case is that, faced with this

scenario, FEMA crafted a business necessity to justify placing

them in a rotational staffing plan, then closing the PR Center and

ordering their termination.            According to Plaintiffs, FEMA did

this by inspecting the PR Center premises and issuing a list of

safety   concerns       that     allegedly    required     closing    the   center

immediately for repairs, and only allowing a limited number of

employees to continue to work on a rotational basis.                 Because FEMA

had never raised concerns regarding the building's conditions

prior to that point, and the safety issues were either non-life-

threatening      or   quickly     resolved,    Plaintiffs    argued    that   FEMA

should have suspended the rotational staffing plan and allowed

them to return to work.            In response to the rotational staffing

plan,    Plaintiffs       also     filed     approximately    300     complaints.

Meanwhile, FEMA did some number-crunching and came up with a

reduction     in      operational    needs     for   its     nationwide     claims

processing centers that allegedly justified closing the PR Center


                                      - 31 -
altogether.    Plaintiffs responded that this was in retaliation for

their complaints over the rotational staffing plan, and that far

from this representing a valid business necessity that would

justify     their     termination,      FEMA     historically     had     released

employees based on performance and not on location.                     They claim

this could have been done by releasing employees from all centers

rather than simply closing the PR Center.

            In sum, Plaintiffs' request for relief on appeal is that

we remand this case so that a fact finder can decide whether their

alternatives         to     FEMA's     business      needs      defeat       FEMA's

justifications,       and    whether    FEMA's      adverse     actions    against

Plaintiffs are the result of retaliatory actions arising from their

claims for equal working conditions and their requests to return

to work during the rotational staffing plan.                  The former can be

shown by establishing that Plaintiffs' alternatives would have

served      FEMA's        alleged    business       necessity      without      the

discriminatory impact on them or that FEMA's justifications for

both the rotational staffing plan and the PR Center closure were

pretextual.    The latter could be found by a reasonable jury based

on the close temporal proximity of the adverse actions to the

protected     complaints      for    equal      working   conditions      and   the

complaints filed in response to the rotational staffing plan.

Pretext can also be inferred from Plaintiffs' challenges to the

graveness of the alleged safety deficiencies.


                                       - 32 -
            FEMA, on the other hand, asserts that it based its

decisions on ensuring "the safety and security of [its] employees,"

and the district court agreed with this by finding that there were

"fire and safety deficiencies."             FEMA also justified its closure

decision   on     the    reduced    needs   for    the   PR    Center       within   its

nationwide operations.

                          II.   Factual Controversies

            A.     FEMA's Sudden Concern over Employees' Safety

            The first problem with the story that FEMA offers to

support the alleged adverse actions is that, even accepting the

severity of the safety concerns on which their business necessity

justification was partly premised, the findings of the June 2007

METAR inspection are very similar to those of the 2008 review, and

yet, the need for action (closing the center for repairs) on

previously non-threatening conditions arose unexplainably in 2008.

The findings were, inter alia, that a reevaluation of the fire

alarm    system    and    related    emergency      procedures        needed    to   be

conducted; assessment and modification of the building's egress

routes    was     needed;   the     facility      did    not   have     a    hazardous

communication, material, or ladder safety program; OSHA Form 300

injury log procedures and Form 301 incident report procedures were

not updated; exit signs were not present at several locations

throughout the facility; and internal safety orientation training

was not provided.        By the time the 2008 review was performed, all


                                      - 33 -
matters were either corrected or had a corrective plan in effect.

In fact by May 21, 2008, FEMA's own internal communications show

that the "only item pending on the [2007] METAR which [had] not

been solved" was the construction of a new egress route.                  It bears

noting that this egress route had never been a concern of FEMA, as

the building never had one since it was first occupied by FEMA in

1995.    In fact, the egress pathway and ramp that were mentioned in

the     2007     METAR    were    only     recommended      as    "mid-long     term

recommendations."         Also, the property lease for this facility had

been renewed periodically but the facility was not inspected every

time it was renewed.16 For twelve years, FEMA officers and managers

visited the PR Center without ever raising any concerns about

dangerous conditions on site.

               Furthermore,      Plaintiffs       argue   that   the   2008   review

findings that were necessary for re-occupancy of the PR Center

were minimal.17          These included conducting a fire watch in the

building       during    occupancy,   removing       magnetic    locks   from   exit

doors, removing all storage in the egress corridors, updating and

practicing the Occupant Emergency Plan, installing a secondary



16  The lease of the PR Center property was up for renewal in
September 2008, but the facility was closed temporarily on May 16,
2008, and then partially re-opened during the rotational staffing
plan.
17 A former FEMA Branch Chief stated that the building condition
issues were "easily correctable."   The cost of the repairs was
estimated to be $75,000.


                                         - 34 -
egress man-gate on the perimeter fence at the rear of the building,

adding additional fire extinguishers, and obtaining fire hydrant

flow test information.    Crucially, the 2008 review report did not

recommend closing the PR Center or reducing its capacity by

implementing the rotational staffing plan.   And, by July 2008, the

concerns identified in the May 2008 review -- which Plaintiffs

insist were not life threatening -- had already been resolved.   In

sum, even assuming the validity of FEMA's business necessity to

assure the safety of its employees, a jury could reasonably agree

with Plaintiffs' compelling dispute of FEMA's justification for

denying their alternative option to the rotational staffing plan,

which was to reoccupy the PR Center's premises and continue

working.

           B.   The Newly Discovered Reduction of Operational
                Needs

           As the email exchanges between FEMA officials contained

in the record reveal, FEMA began looking for justifications for

the permanent closure of the PR Center after the initial emergency

closure for repairs on May 16, 2008, following the 2008 review.

At that point, the record shows that FEMA did not possess metrics,

data, or statistics showing that the PR Center was not necessary

to its operations nationwide or even measuring the potential

effects of its closure on the agency's operations.    What is more,

some FEMA officers did not even know why the agency had come to



                               - 35 -
concentrate on Puerto Rico at the time. That is, FEMA first closed

the center and instituted the rotational staffing plan before it

had collected the evidence to come up with one of its "business

necessity" justifications.        Plaintiffs presented an email sent by

the Deputy Administrator of FEMA on May 26, 2008, asking things

like the "desired capacity and exactly how we can achieve [it]

without Puerto Rico"; "[w]hat do we expect to be [our] Spanish

language requirement and what options will we have?"; "[w]ant to

show that they are typically a small part of the whole system, and

that   the   system   has   the   capacity   to   absorb   the   Puerto   Rico

workload"; "[h]ow long have the facility deficiencies existed and

why are we just being attentive now?"; "[h]ave there been any

trends that reduce the role of the NPSC?"; "[c]an we show trends

in greater usage of on-line?"; "[w]e need to show that we can live

without Puerto Rico, even in a catastrophic situation"; and "[w]e

will need to identify each of the other sites and indicate why we

would not close them or reduce their capacity."            Nevertheless, the

agency based its justification for the rotational staffing plan

and closing the PR Center on the firm conviction that, in addition

to it being a safety concern, it was no longer necessary to its

operations.    Indeed, the data on operational needs and statistics

was only known by December 2008, when the decision to close

permanently was made and after all the alleged "life-threatening"

safety concerns had already been addressed.          It is hard to see how


                                    - 36 -
the safety of the employees was still an issue by the time the

data needed to support the second part of the alleged business

necessity was collected.

          As   part   of   its   operational   justifications   for   the

closure, once the rotational staffing system had been implemented,

FEMA quantified an alleged reduction in Spanish calls.      Plaintiffs

contend, however, that this is irrelevant because the employees in

the PR Center were bilingual and had been processing calls and

claims from all across the United States for years.       Furthermore,

Plaintiffs argue that as of October 2008, even before the final

closure of the center, FEMA already had to contract external

language services.

          The majority states that it agrees with the district

court that the rotational staffing plan served FEMA's needs by

allowing it to have some employees in the PR Center, despite the

building's unsafe conditions, so that they could assist in a

disaster scenario.    This seems completely incongruent with FEMA's

claim that it had no operational need for the PR Center only a few

months after the rotational staffing plan began. It is nonsensical

to say that the justification for closing the PR Center permanently

was that FEMA did not need those employees because of reductions

in operations while recognizing that FEMA had a legitimate need to

maintain at least some of them in that same center to assist in

the event of a disaster.


                                  - 37 -
           Plaintiffs also allege that, whenever FEMA faced a need

for reduction in workforce in the past, it released employees

nationwide based on performance.               While Plaintiffs do not argue

that FEMA regulations required it to do so, they claim that the

agency departed from its prior practice only to discriminate

against   them    by    closing    the    PR    Center    and   ordering   their

termination.      The    majority's       answer    to    Plaintiffs'   proposed

alternative, that FEMA should have terminated employees on a

national level based on performance, is a non sequitur.                 It claims

that FEMA could not do so because it had just realized that it had

a budgetary need to close the PR Center.                 Plaintiffs' argument,

however, is not that FEMA could release employees across the United

States based on performance while leaving the PR Center in service.

What they argue is that FEMA could have closed the PR Center but

transferred some Puerto Rican employees to other centers on the

mainland to fill spots created by releasing employees there based

on performance, averting any disparate impact on Puerto Rican

employees,   or   employees       who    had    filed    complaints   concerning

disparate working conditions and compensation.

           Relatedly, Plaintiffs also dispute that some employees

were allowed to transfer to other National Processing Service

Centers because at the time the decision to permanently close the

PR Center was made, they were given only twenty-four hours to

decide whether they wanted to move to the mainland.               Furthermore,


                                    - 38 -
not all were offered positions in another center and most were

asked to reapply and compete for new openings in those positions.

            Taken together, all these facts become increasingly

suspicious when considering that the employees in the PR Center

had always been classified as call center employees, while their

non-Puerto Rican counterparts in the mainland were classified at

higher pay scales for doing the same claims-processing tasks. Over

the previous two years, Puerto Rican employees had been battling

FEMA over equal pay.        When Program Specialists complained about

the    discrepancy     in   pay   and   FEMA   agreed   to    adjust   their

classification, these employees were placed in the lowest step of

the classification and denied increases earned as well as back

pay.     In addition, when the final closure decision was made, the

PR Center employees had filed more than 300 complaints with the

EEOO because of the rotational staffing system imposed after the

initial closure following the May 2008 review.

            Thus, I disagree with the majority that Plaintiffs are

not entitled to have their day in court to show that FEMA's

justification to terminate them and close the PR Center based on

safety concerns and the alleged reduced operational needs were

simply    pretextual    because   its   true   reason   was   to   avoid   the

discrimination complaints brought by the Puerto Rican employees.

These questions of fact are in no way foreclosed by the Supreme

Court's recent decision in Texas Department of Housing & Community


                                   - 39 -
Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507

(2015), as the majority implies.             At a minimum, "a court must

determine that a plaintiff has shown that there is 'an alternative

. . . practice that has less disparate impact and serves the

[entity's]    legitimate     needs.'"       Id.    at   2518   (alterations     in

original) (quoting Ricci v. DeStefano, 557 U.S. 557, 578 (2009)).

             I agree with the majority that disparate impact claims

must   be    examined   cautiously      to    avoid      interjecting        racial

considerations into every agency decision and to avoid causing

potential defendants to establish racial quotas.               Maj. Op. at 19-

20 (citations omitted).         However, there are two problems with

relying on those public policy considerations to dismiss this case.

First, Plaintiffs' claims are not limited to disparate impact

concerns.     Indeed, they raise serious controversies of material

fact   regarding     conspicuous     acts     of    retaliation.         Second,

Plaintiffs never asked for anything close to establishing quotas

to guarantee the employment of Puerto Rican employees.                        They

present triable issues of material fact as to whether -- even

assuming the validity of FEMA's justifications -- their proposed

non-discriminatory alternatives served FEMA's alleged business

necessity.

             C.   Pretext Analysis in Disparate Impact Claims

             Even   though   Plaintiffs      expressly     conceded     in    oral

argument that they do not advance any of their claims as disparate


                                   - 40 -
treatment claims, this does not change the required analysis for

pretext    under    disparate     impact       and   retaliation.         Therefore,

Plaintiffs       should    be   given    the    chance     to   prove    that     their

alternatives to FEMA's alleged business needs defeated the same,

and that the adverse actions were retaliatory.                  In addition, they

should be allowed to establish as part of their disparate impact

claims    that    the     justifications       for   the   adverse      actions   were

pretextual.

             In cases for disparate impact the analysis is also

subject to the well-known burden-shifting standard, which allows

a plaintiff to prove pretext.             See Albemarle Paper Co. v. Moody,

422 U.S. 405, 425 (1975) (applying burden-shifting analysis for

pretext in a disparate impact case); see also E.E.O.C. v. Steamship

Clerks Union, Local 1066, 48 F.3d 594, 602 (1st Cir. 1995) (same);

Abbott v. Fed. Forge, Inc., 912 F.2d 867, 876 (6th Cir. 1990)

(considering burden-shifting analysis and pretext in a disparate

impact case); Bronze Shields, Inc. v. N.J. Dept. of Civil Serv.,

488 F. Supp. 723, 726-27 (D.N.J. 1980) (applying burden-shifting

analysis and considering a 42 U.S.C. § 20002-2(h) defense in a

disparate impact claim under Griggs).

             In fact, in S.S. Clerks Union, Local 1066, 48 F.3d at

601-602, we discussed extensively the applicability of the burden-

shifting analysis to disparate impact claims.                    Having explained

the requirements for a prima facie showing, we went on to state:


                                        - 41 -
           At that point, the defendant has several options.
      First, it may attack the plaintiff's proof head-on,
      debunking its sufficiency or attempting to rebut it by
      adducing countervailing evidence addressed to one or
      more of the three constituent strands from which the
      prima facie case is woven, asserting, say, that no
      identifiable policy exists, or that the policy's
      implementation produces no disparate impact, or that the
      plaintiff's empirical claims—such as the claim of
      causation—are insupportable.

           Alternatively, the defendant may confess and avoid,
      acknowledging the legal sufficiency of the prima facie
      case but endeavoring to show either that the challenged
      practice is job-related and consistent with business
      necessity, or that it fits within one or more of the
      explicit statutory exceptions covering bona fide
      seniority systems, veterans' preferences, and the like.
      In all events, however, a defendant's good faith is not
      a defense to a disparate impact claim.

           If the defendant fails in its efforts to counter
      the plaintiff's prima facie case, then the factfinder is
      entitled—though not necessarily compelled, to enter
      judgment for the plaintiff. On the other hand, even if
      the defendant stalemates the prima facie case by
      elucidating a legitimate, nondiscriminatory rationale
      for utilizing the challenged practice, the plaintiff may
      still prevail if she is able to establish that the
      professed rationale is pretextual. The plaintiff might
      demonstrate, for example, that some other practice,
      without a similarly undesirable side effect, was
      available and would have served the defendant's
      legitimate interest equally well. Such an exhibition
      constitutes competent evidence that the defendant was
      using the interdicted practice merely as a 'pretext' for
      discrimination.

Id.   at   602   (citations   and   internal   quotation   marks   omitted)

(emphases added).     Based on the above-cited text, FEMA's business

necessity defense is still subject to defeat if Plaintiffs can




                                    - 42 -
prove pretext.     Thus, Plaintiffs should also be allowed to prove

their pretext argument before a fact finder.18

                             III.     Conclusion

            For the foregoing reasons, I would remand this case for

trial.      Plaintiffs   deserved       a     chance    to   prove    that       their

alternatives to FEMA's adverse actions reasonably accommodated

FEMA's business necessities -- to the extent that these were valid

-- without having a disparate impact against them, and they should

have a chance to prove that the reasons given for placing them in

a    rotational   staffing     plan    and     then    terminating     them      were

pretextual.   Specifically,      a     jury    should    decide      the    genuine

disputes as to material fact regarding: (1) whether FEMA's 2007

METAR inspection and the 2008 follow-up building review were

causally related to Plaintiffs' protected conduct; (2) whether the

findings of these inspections support FEMA's alleged business

justifications     for   the     rotational       staffing      plan       and     the

Plaintiffs' termination, particularly, in light of Plaintiffs'

challenges to the severity of the safety concerns and their




18 The majority argues that this last step of the burden-shifting
analysis regarding pretext can be avoided in disparate impact cases
because the Supreme Court left it out of its restatement of
applicable law in Ricci, 557 U.S. at 578. However, in Ricci, the
Court was quoting the statute in § 2000e-2(k)(1)(a)(i), which
codified the cause of action for disparate impact recognized in
Griggs. That statutory text was enacted in 1991, which suggests
this court was aware of it when the opinion was issued in S.S.
Clerks Union, Local 1066, in 1995.


                                      - 43 -
questioning of the alleged reduction in operational needs; (3)

whether the safety concerns required FEMA to close the PR Center

for repairs since the record shows that these had never been a

concern of FEMA, the 2007 METAR results did not require closing

for repairs and having a rotational staffing plan, while almost

identical findings did require so in 2008, the safety concerns had

been corrected by the time the decision to permanently close the

center was made, and since the only missing items, i.e., the egress

pathway   and   ramp,       were   only     listed      as     "mid-long   term

recommendations";     (4)     whether     Plaintiffs'        non-discriminatory

alternatives to the adverse actions would not serve FEMA's business

necessities;    and     (5)    whether      FEMA's   justifications        were

pretextual.

          For the reasons stated, I dissent.




                                   - 44 -